Citation Nr: 0831626	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  07-19 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a combined rating in excess of 40 percent 
for residuals of a right wrist fracture.

2.  Entitlement to a rating in excess of 30 percent for 
residuals of a splenectomy, to include whether a separate 10 
percent rating is warranted for a tender and painful scar.


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1974 to September 1977.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a July 2006 
rating decision of the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  In July 2008, a Travel 
Board hearing was held before the undersigned.  A transcript 
of the hearing is associated with the veteran's claims file.  

In a statement received in July 2008, the veteran alleged 
that at the time of his 1975 splenectomy, he was told that 
part of his stomach and intestines were also removed.  He 
appears to be seeking service connection for additional 
disability or asking that the service connected entity be 
expanded to encompass additional pathology.  This matter is 
referred to the RO for clarification and any appropriate 
action.

The matter of the rating for residuals of a splenectomy, to 
include whether a separate 10 percent rating is warranted for 
a tender and painful scar, is being REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if any action on his part is 
required.  


FINDING OF FACT

On July 24, 2008, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant in writing that he intended to withdraw his appeal 
seeking an increased combined rating for residuals of a right 
wrist fracture; there is no question of fact or law remaining 
before the Board in this matter.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met as to the claim pertaining to the 
rating for a right wrist disability; the Board has no further 
jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
codified at 38 U.S.C.A. §§  5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA are published at 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in 
the instant case.  However, given the veteran's expression of 
intent to withdraw his appeal, further discussion of the 
impact of the VCAA is not necessary.

B.	Legal Criteria and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his authorized 
representative.  38 C.F.R. § 20.204.

At the July 2008 Travel Board hearing, the veteran submitted 
a written statement withdrawing his appeal for a combined 
rating in excess of 40 percent for residuals of a right wrist 
fracture.  Hence, there is no allegation of error of fact or 
law for appellate consideration on this claim.  Accordingly, 
the Board does not have jurisdiction to consider an appeal in 
this matter, and the appeal must be dismissed.

ORDER

The appeal seeking a combined rating in excess of 40 percent 
for residuals of a right wrist fracture is dismissed.
REMAND

On June 2006 VA examination the veteran reported he worked as 
a laborer and was having an increasingly difficult time 
working due to abdominal pain when lifting heavy objects.  He 
described the pain in his epigastric region, rated as 4 on a 
scale of 1 to 10.  He had not tried over-the-counter products 
for pain relief.  On physical examination, an old midline 
incision from the veteran's splenectomy was noted.  There was 
no pain on palpation, no organomegaly, no hernia noted, and 
bowel sounds were active.  In the examiner's opinion, there 
were no residual issues or complications stemming from the 
veteran's history of splenectomy in 1975; he also stated that 
abdominal pain was not noted on examination and was unlikely 
related to the splenectomy.

At the July 2008 Travel Board hearing, the veteran testified 
that he can no longer wear tight belts or tight pants, as the 
scar from his splenectomy becomes tender, irritated and 
painful.  He is employed part-time as a contractor and cannot 
wear his tool belt for long periods of time.  He also 
testified that he cannot carry anything heavy due to stomach 
pain.  He stated that when he gets sick, he has to go home, 
vomits, has diarrhea, and is rendered "useless" for the 
remainder of the day.  He was not receiving treatment for 
these symptoms, but explained that when he visits VA for 
outpatient care every 6 months, he has not been working on 
that day, and the disability is quiescent.  

In support of his claim, the veteran submitted statements 
from his two employers, received in July 2008, each to the 
effect that he I unable to work more than 10 hours per week, 
and is limited to "light duty" when working.   

The veteran's residuals of a splenectomy are rated 30 percent 
under 38 C.F.R. § 4.117, Diagnostic Code (Code) 7706, which 
exceeds the current maximum schedular rating for this 
disability.  (Code 7706 provides that complications, such as 
systemic infections be rated separately; none have been 
identified.  The rating currently assigned has been in effect 
more than 20 years, and is "protected".  See 38 C.F.R. 
§ 3.951.)  

The veteran alleges that his splenectomy scar is now tender 
and painful, causes impairment separate from the splenectomy, 
and warrants a separate compensable rating.  This raises 
medical questions which require an examination for proper 
response.  Furthermore, the employers' statements raise a 
question as to whether an extraschedular rating might be in 
order, and this matter must be addressed.

Finally, it is also noteworthy that the United States Court 
of Appeals for Veterans Claims has held that "staged" 
ratings may be appropriate in an increased rating claim where 
the factual findings show distinct time periods when the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for development 
to assess the impact the veteran's 
splenectomy has/has had on his employment.  
He should be advised of the types of 
evidence he may submit to demonstrate 
"marked" interference with employment, 
e.g., lost time at work or lost earnings 
due to the splenectomy.  He should have 
ample opportunity to respond.  The veteran 
must assist in this matter by providing 
any specific documents sought, and any 
releases necessary to obtain his 
employment records.  He should be advised 
that if the RO is unable to secure any 
specific documentation that is needed for 
consideration of whether his service 
connected disability causes marked 
interference with employment, it is 
ultimately his responsibility to ensure 
that such evidence is associated with the 
record (38 C.F.R. § 

2.  The RO should then arrange for the 
veteran to be examined by an appropriate 
physician to determine the current 
severity of his service-connected 
residuals of a splenectomy, and 
specifically whether his splenectomy scar 
is (a) Deep or causes limited motion (and 
if so its dimensions in either square 
centimeters or square inches; or (b) 
Superficial and either unstable or tender 
on examination.  The veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner must also make a specific finding 
as to whether there are any complications, 
such as systemic infections associated 
with the splenectomy, and if so describe 
the complications and their 
manifetations/associated impairment of 
function in detail.  Any tests or studies 
needed for the findings sought to be made 
should be completed.  The examiner should 
also comment on the veteran's allegations 
that his splenectomy residuals prevent him 
from engaging in lifting more than 10 
pounds or engaging in any strenuous forms 
of employment.  The examiner should 
explain the rationale for all opinions.

2.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


